Citation Nr: 1045671	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 839	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1959 to October 1959. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred to 
the Board for appellate review.  

In September 2009 the Board remanded the Veteran's claim for 
further development.  The requested development has been 
completed to the extent possible, and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss has not been shown to be 
causally or etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated January 2006, March 2006, 
September 2006 and December 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Board notes that the 
Veteran's service treatment records, if any existed, were 
misplaced and presumed destroyed by a fire at the Records 
Management Center in St. Louis, Missouri, in 1973.  Internal VA 
correspondence indicates that several searched failed to recover 
the Veteran's earlier claims file.  A January 2006 letter from 
the RO to the Veteran informed him that his claims file had been 
misplaced.  The Veteran was also furnished, and requested to 
complete and return, a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The record indicates that 
the Veteran never submitted a completed NA Form 13055 to the VA.  

Further, the Veteran was informed that the VA did not have any 
evidence to support his claim.  He was requested to send VA any 
evidence in his possession or inform VA about any evidence.  
Moreover, he was informed that he should provide VA with enough 
information about any supporting evidence so that VA could 
request it from the appropriate sources.  The Veteran submitted a 
statement declaring that he was unable to remember/properly fill 
out the NA Form 13055 regarding his various injuries while in 
service.  

When record in government custody are lost or destroyed, the VA 
has a heightened duty to consider the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and to 
explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996). 

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

As stated above, the Veteran has claimed entitlement to service 
connection for bilateral hearing loss.  Service connection will 
be granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in November 2005.  In June 2006 the RO 
issued an administrative denial on the claim because the Veteran 
failed to submit a completed NA Form 13055.  In July 2006 the 
Veteran submitted a statement declaring that he would be unable 
to complete NA Form 13055 and requesting what other alternative 
records he could submit.  The Veteran also submitted a Notice of 
Disagreement (NOD) with that rating decision in July 2006.  The 
RO issued a Statement of the Case (SOC) in March 2007 and the 
Veteran filed a Substantive Appeal (VA Form 9) in March 2007.  
The Veteran's claim came before the Board in September 2009, at 
which time the Veteran's claim of entitlement to service 
connection for bilateral hearing loss was remanded for further 
development. The requested development has been completed to the 
extent possible, and no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Veteran's claim is once again 
before the Board.  

As noted above, the evidence of record does not include the 
Veteran's service treatment records.  Evidence associated with 
the claims file does include VA treatment records, VA examination 
reports and written statements from the Veteran.  

VA treatment records from April 2002 indicate that the Veteran 
reported chronic hearing loss, which he attributed to firing guns 
in service.  He also stated that he gets testing done at work.  
The examiner referred the Veteran for an audiology consultation, 
which was conducted in July 2002.  During that consultation the 
veteran reported decreased hearing with difficulty understanding 
speech in noise.  Audiology results indicated mild sloping to 
severe sensorineural hearing loss with good word recognition at 
elevated intensity levels.  Auditory tone decay testing was 
negative for retrocochlear pathology.  Tympanometry was within 
normal limits.  

In a December 2005 written statement the Veteran reported that 
during his six weeks of training he was shooting a battery C 75mm 
gun and that he was not trained on how to protect his ears.  He 
also reported that about a half a mile away a 90mm gun was being 
fired.  

The Veteran was afforded a VA audiology examination in April 
2010.  During that examination the Veteran reported a positive 
history of noise exposure during his military service, including 
training on anti-aircraft guns and near 90mm gunfire.  He also 
reported a 25 year history of working in a saw mill and a 10 year 
history of working in a steel mill.  He stated that he did not 
wear ear protection while in service, but did wear ear protection 
while working after service.  Hearing testing results indicated 
sensorineural hearing loss with normal middle ear status.  
Puretone air and bone conduction thresholds revealed a mild 
sloping to severe sensorineural loss with good word recognition 
at elevated intensity levels.  Typanometry was within normal 
limits bilaterally.  The examiner stated that there were 
significant effects on the Veteran's occupation, but no effects 
on usual daily activities.  The examiner opined that the 
Veteran's hearing loss was less likely than not caused by or a 
result of his military service.  She stated that this opinion was 
based on her clinical experience, evidence reviewed in the 
records and evidence provided by the Veteran.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
Veteran has presented no evidence of any link between his 
bilateral hearing loss and any incident of service beyond his own 
unsupported statements.  

The Veteran has clearly expressed his belief that the claimed 
condition is related to service and the Board does not doubt his 
sincerity.  However, there is insufficient evidence to show that 
the Veteran's hearing loss dates back to service, and the Board 
notes that the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, including the 
diagnosis and etiology of his claimed conditions.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is 
not a case in which the Veteran's lay beliefs alone can serve to 
establish any association between the claimed condition and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In sum, the 
Veteran's lay report is outweighed by the other evidence of 
record, including the VA examination report, which considered the 
history reported by the Veteran but indicates that the Veteran's 
hearing loss is less likely than not due to service.

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's bilateral hearing 
loss began during active service or is causally related to any 
incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


